DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
Claim(s) 1–6 and 12–20 is/are being treated on their merits.
Claim(s) 7–11 is/are withdrawn from consideration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2022/0285729 A1.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A, claims 1–6 and 12–20, exemplified as a monomer illustrated as the first ten chemical formulae listed in paragraph [0059];
Species B, claims 1, 8–10, and 12–20, exemplified as a polymer illustrated as Formulae III, IIIa, or IV in paragraph [0054]; and
Species C, claims 1, 7, 11–20, exemplified as a multimer illustrated as the last eleven chemical formulae listed in paragraph [0059].
The species are independent or distinct because mutually exclusive chemical compounds. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 12–20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species have acquired a separate status in the art in view of their different classification; and
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During an e-mail/telephone conversation with Jeffrey R Lomprey (Reg. No. 55,401) on 27 September 2022, a provisional election was made without traverse to prosecute the invention of Species, claim(s) 1–6 and 12–20.  Affirmation of this election must be made by applicant in replying to this Office action. Claim(s) 7–11 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because:
The view numbers of FIGS. 1–8 are not larger than the letter, number, and reference characters used in the drawing. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
FIGS. 7 and 8 use shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See 37 CFR 1.84 (m)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ISATIN DERIVATIVE REDOXMER FOR ELECTROCHEMICAL DEVICE.

The use of the terms Super P (e.g., [0076]), Black Pearls 2000 (e.g., [0076]), Denka Black (e.g., [0076]), Vulcan XC72R (e.g., [0076]), Ketjen Black (e.g., [0076], [0077]), Celgard 2325 (e.g., [0086]), Celgard 2400 (e.g., [0086]), and Celgard 3501 (e.g., [0086]), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–6, 12, 14, and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "substituted or unsubstituted alkyl, substituted or unsubstituted haloalkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted aryl, or substituted or unsubstituted polyether." Claim 1 does not recite what the substituents of the "substituted" functional groups may be. Paragraph [0038] attempts to define the term "substituted." However, paragraph [0038] uses the phrases "and the like" and "i.e.," which render the definition indefinite. The phrase "or the like" renders the definition indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable. The phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Therefore, the limitations "substituted or unsubstituted alkyl, substituted or unsubstituted haloalkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted aryl, or substituted or unsubstituted polyether" are indefinite.
Claim 2 recites the limitations "substituted or unsubstituted C1–C10 alkyl, substituted or unsubstituted C1–C10 alkoxy, substituted or unsubstituted C1–C10 haloalkyl." Claim 2 does not recite what the substituents of the "substituted" functional groups may be. Paragraph [0038] attempts to define the term "substituted." However, paragraph [0038] uses the phrases "and the like" and "i.e.," which render the definition indefinite. The phrase "or the like" renders the definition indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable. The phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Therefore, the limitations "substituted or unsubstituted C1–C10 alkyl, substituted or unsubstituted C1–C10 alkoxy, substituted or unsubstituted C1–C10 haloalkyl" are indefinite.
Claims 3–6 and 12 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 3–6 and 12 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "substituted or unsubstituted alkyl, substituted or unsubstituted haloalkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted aryl, or substituted or unsubstituted polyether." Claim 14 does not recite what the substituents of the "substituted" functional groups may be. Paragraph [0038] attempts to define the term "substituted." However, paragraph [0038] uses the phrases "and the like" and "i.e.," which render the definition indefinite. The phrase "or the like" renders the definition indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable. The phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Therefore, the limitations "substituted or unsubstituted alkyl, substituted or unsubstituted haloalkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted aryl, or substituted or unsubstituted polyether" are indefinite.
Claim 17 recites the limitation "substituted or unsubstituted alkyl, substituted or unsubstituted haloalkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted aryl, or substituted or unsubstituted polyether." Claim 17 does not recite what the substituents of the "substituted" functional groups may be. Paragraph [0038] attempts to define the term "substituted." However, paragraph [0038] uses the phrases "and the like" and "i.e.," which render the definition indefinite. The phrase "or the like" renders the definition indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable. The phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Therefore, the limitations "substituted or unsubstituted alkyl, substituted or unsubstituted haloalkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted aryl, or substituted or unsubstituted polyether" are indefinite.

Claim Interpretation
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §§ 2111.02, 2112.02 and 2114–2115.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 12–14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (High Throughput Screening of Organic Electrode Materials for Lithium Battery by Theoretical Method, hereinafter Sun).
Regarding claim 1, Sun discloses an electrochemical device (see lithium battery, P25772/C1/L15–16) comprising a compound represented by Formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see N-benzylindole-2,3-dione, P25774/C1/L4–10)
wherein R1, R2, R3, R4, and R5 are each independently H, substituted or unsubstituted alkyl, substituted or unsubstituted haloalkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted aryl, or substituted or unsubstituted polyether; or where any of R1, R2, R3, R4, and R5 is a linker to a polymer backbone, where the linker is absent, a carbonyl, an alkyl ester group, aryl-E, E-aryl, alkylene, or -alkyl-O-alkyl- (see N-benzylindole-2,3-dione, P25774/C1/L4–10);
E is an alkylene or alkyl-O-alkyl (see N-benzylindole-2,3-dione, P25774/C1/L4–10);
at least one of R1, R2, R3, R4, and R5 is other than H (see N-benzylindole-2,3-dione, P25774/C1/L4–10);
when R1 is H, R3 is other than methyl (see N-benzylindole-2,3-dione, P25774/C1/L4–10).
Regarding claim 2, Sun discloses all claim limitations set forth above and further discloses an electrochemical device: 
wherein R1, R2, R3, R4, and R5 are each independently H, substituted or unsubstituted C1–C10 alkyl, substituted or unsubstituted C1–C10 alkoxy, substituted or unsubstituted C1–C10 haloalkyl, or polyether (see N-benzylindole-2,3-dione, P25774/C1/L4–10).
Regarding claim 12, Sun discloses all claim limitations set forth above and further discloses an electrochemical device:
which is a redox flow battery or lithium ion battery (P25772/C1/L15–16).
Regarding claim 13, Sun discloses an electrochemical device (see Li-ion batteries, P25771/C1/L3–4) comprising:
a cathode; an anode; a separator disposed between the cathode and the anode (see Li-ion batteries, P25771/C1/L3–4); and
an electrolyte comprising: a non-aqueous solvent; a salt (see Li-ion batteries, P25771/C1/L3–4); and
an isatin derivative that is other than isatin and 5-methylisatin (see N-benzylindole-2,3-dione, P25774/C1/L4–10);
wherein the electrochemical device is a lithium ion battery or a sodium ion battery (see Li-ion batteries, P25771/C1/L3–4).
Regarding claim 14, Sun discloses all claim limitations set forth above and further discloses an electrochemical device:
wherein the isatin derivative is a compound represented by Formula I: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see N-benzylindole-2,3-dione, P25774/C1/L4–10)
wherein R1, R2, R3, R4, and R5 are each independently H, substituted or unsubstituted alkyl, substituted or unsubstituted haloalkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted aryl, or substituted or unsubstituted polyether; or where any of R1, R2, R3, R4, and R5 is a linker to a polymer backbone, where the linker is absent, a carbonyl, an alkyl ester group, aryl-E, E-aryl, alkylene, or -alkyl-O-alkyl- (see N-benzylindole-2,3-dione, P25774/C1/L4–10);
E is an alkylene or alkyl-O-alkyl (see N-benzylindole-2,3-dione, P25774/C1/L4–10);
at least one of R1, R2, R3, R4, and R5 is other than H (see N-benzylindole-2,3-dione, P25774/C1/L4–10);
when R1 is H, R3 is other than methyl (see N-benzylindole-2,3-dione, P25774/C1/L4–10).

Claim(s) 1 and 3–6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. (Dialkyl Phosphite-Initiated Cyclopropanation of α,β-Unsaturated Ketones Using α‑Ketoesters or Isatin Derivatives, hereinafter Yin).
Regarding claim 1, Yin discloses an electrochemical device (see lithium battery, P25772/C1/L15–16) comprising a compound represented by Formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (7m, TABLE 2)
wherein R1, R2, R3, R4, and R5 are each independently H, substituted or unsubstituted alkyl, substituted or unsubstituted haloalkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted aryl, or substituted or unsubstituted polyether; or where any of R1, R2, R3, R4, and R5 is a linker to a polymer backbone, where the linker is absent, a carbonyl, an alkyl ester group, aryl-E, E-aryl, alkylene, or -alkyl-O-alkyl- (7m, TABLE 2);
E is an alkylene or alkyl-O-alkyl (7m, TABLE 2);
at least one of R1, R2, R3, R4, and R5 is other than H (7m, TABLE 2);
when R1 is H, R3 is other than methyl (7m, TABLE 2).
Regarding claim 3, Yin discloses all claim limitations set forth above and further discloses an electrochemical device:
wherein R1, R2, R3, R4, and R5 are each independently H, methyl, ethyl, n-propyl, i-propyl, n-butyl, sec-butyl, tert-butyl, or polyether (7m, TABLE 2).
Regarding claim 4, Yin discloses all claim limitations set forth above and further discloses an electrochemical device:
wherein R1, R3, and R5 are each independently C1–C10 alkyl (7m, TABLE 2), and
R2 and R4 are H (7m, TABLE 2).
Regarding claim 5, Yin discloses all claim limitations set forth above and further discloses an electrochemical device:
wherein R1, R3, and R5 are each independently methyl, ethyl, n-propyl, i-propyl, n-butyl, sec-butyl, or tert-butyl (7m, TABLE 2); and
R2 and R4 are H (7m, TABLE 2).
Regarding claim 6, Yin discloses all claim limitations set forth above and further discloses an electrochemical device:
wherein R1, R3, and R5 are each independently methyl or ethyl (7m, TABLE 2); and
R2 and R4 are H (7m, TABLE 2).

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2015/0050561 A1, hereinafter Zhang).
Regarding claim 13, Zhang discloses an electrochemical device (FIG. 1, [0048]) comprising:
a cathode; an anode; a separator disposed between the cathode and the anode (FIG. 1, [0048]); and
an electrolyte comprising: a non-aqueous solvent; a salt (FIG. 1, [0048]); and
an isatin derivative that is other than isatin and 5-methylisatin (see lithium isatine, [0037]);
wherein the electrochemical device is a lithium ion battery or a sodium ion battery (FIG. 1, [0048]).

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotanda et al. (JP 2006-286500 A, hereinafter Gotanda).
Regarding claim 13, Gotanda discloses an electrochemical device (FIG. 1, [0019]) comprising:
a cathode (4, [0021]);
an anode (5, [0021]);
a separator (6) disposed between the cathode (4) and the anode (5, [0021]); and
an electrolyte comprising: a non-aqueous solvent; a salt (FIG. 1, [0021]); and
an isatin derivative that is other than isatin and 5-methylisatin (TABLE 1, [0021]);
wherein the electrochemical device is a lithium ion battery or a sodium ion battery (FIG. 1, [0021]).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayan et al. (US 2014/0370403 A1, hereinafter Narayan).
Regarding claim 15, Narayan discloses an electrochemical device (10, [0063]) comprising:
a catholyte reservoir (36) containing a catholyte material (22) dissolved in a first non-aqueous solvent (see solvents, [0065]);
an anolyte reservoir (38) containing an anolyte material (32) dissolved in a second non-aqueous solvent (see solvents, [0065]); and
a reaction chamber (12, [0065]);
wherein the first and second non-aqueous solvents are the same or different (see solvents, [0065]);
the catholyte material (22), the anolyte material (32), or both the catholyte material (22) and the anolyte material (32) is an isatin derivative compound (see indigo carmine, [0119]); and
the electrochemical device (12) is a redox flow battery (FIG. 1, [0065]).
Regarding claim 16, Narayan discloses all claim limitations set forth above and further discloses an electrochemical device:
wherein the isatin derivative compound is other than isatin and 5-methylisatin (see indigo carmine, [0119]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayan (US 2014/0370403 A1) as applied to claim(s) 15 above, and further in view of Sun (High Throughput Screening of Organic Electrode Materials for Lithium Battery by Theoretical Method).
Regarding claim 17, Narayan discloses all claim limitations set forth above, but does not explicitly disclose an electrochemical device:
wherein the isatin derivative is a compound represented by Formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1, R2, R3, R4, and R5 are each independently H, substituted or unsubstituted alkyl, substituted or unsubstituted haloalkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted aryl, or substituted or unsubstituted polyether; or where any of R1, R2, R3, R4, and R5 is a linker to a polymer backbone, where the linker is absent, an alkylenyl, an alkyl-O-alkyl, aryl-E, E-aryl, a carbonyl, or an alkyl ester, wherein E is an alkylene or alkyl-O-alkyl.
Sun electrochemical device (see lithium battery, P25772/C1/L15–16) comprising a compound represented by Formula I: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see N-benzylindole-2,3-dione, P25774/C1/L4–10) wherein R1, R2, R3, R4, and R5 are each independently H, substituted or unsubstituted alkyl, substituted or unsubstituted haloalkyl, substituted or unsubstituted alkoxy, substituted or unsubstituted aryl, or substituted or unsubstituted polyether; or where any of R1, R2, R3, R4, and R5 is a linker to a polymer backbone, where the linker is absent, a carbonyl, a alkyl ester group, aryl-E, E-aryl, alkylene, or -alkyl-O-alkyl- (see N-benzylindole-2,3-dione, P25774/C1/L4–10); E is an alkylene or alkyl-O-alkyl (see N-benzylindole-2,3-dione, P25774/C1/L4–10) to increase the capacity of the electrochemical device (see high capacity, P25776/C1/L1–2). Narayan and Sun are analogous art because they are directed to electrochemical devices using isatin derivatives as electrode materials. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the anolyte material or catholyte material of Narayan with the electrode material of Sun in order to increase the capacity of the electrochemical device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (Redox-Active Organic Compounds for Future Sustainable Energy Storage System) discloses an electrochemical device comprising a catholyte reservoir containing a catholyte material dissolved in a first non-aqueous solvent; an anolyte reservoir containing an anolyte material dissolved in a second non-aqueous solvent; and a reaction chamber; wherein the first and second non-aqueous solvents are the same or different (FIG. 2, P4/C1/L15–22); the catholyte material, the anolyte material, or both the catholyte material and the anolyte material is an isatin derivative compound (P4/C2/L14–22); and the electrochemical device is a redox flow battery (FIG. 2, P4/C1/L15–22).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725